Rugg, C.J.
It is alleged in this bill in equity that the plaintiff and the defendants made an agreement whereby the latter sold to the plaintiff for a stated price, which he has paid, a route of customers living in several municipalities, to whom the defendants had sold groceries, meats, canned goods and the like by solicitation and delivery, and that the defendants agreed not to solicit those customers for a period of five years, nor to create any new similar routes, and that the defendants have violated the terms of the agreement in that they have solicited such customers, to the damage of the plaintiff. The prayers are that the defendants be enjoined from soliciting customers on the route sold by them to the plaintiff and from creating new routes, and that the damages. caused to the plaintiff by the violation of their agreement by the defendants be determined. The defendants made answer.
The case was referred to a master under a rule requiring him to hear the parties, find the facts, and report his findings together with such questions of law arising in the course of his duty as any party might request. A full report of the facts was filed substantiating in substance the allegations of the bill and assessing the damages sustained by the *377plaintiff. Under such a rule the evidence was not, and could not rightly be, reported. The facts found by the master must be accepted as true, since they are not inconsistent or plainly wrong. Glover v. Waltham Laundry Co. 235 Mass. 330-334. No questions of law are reported.
The defendants filed numerous objections to the master’s report. They raise no question of law. They all relate to alleged failure to find facts, and cannot be considered in the absence of the evidence. There is no merit in any of them. Tuttle v. Corey, 245 Mass. 196, 203. There was no error in the denial of the motion to report the evidence. Cook v. Scheffreen, 215 Mass. 444, 448. The motion to recommit the case to the master was addressed to sound judicial discretion and its denial discloses no error. Smith v. Lloyd, 224 Mass. 173, 175. The final decree conforms to the scope of the bill and is justified by the facts found. Briggs v. Sanford, 219 Mass. 572. Peabody v. Dymsza, 280 Mass. 341. Samuel & Nathan E. Goldstein, Inc. v. Dietz, 284 Mass. 548.

Interlocutory decree affirmed.


Final decree affirmed with costs.